Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiao (US Publication No. 20200167436).

For claim 1, Xiao teaches: A method of simulating robot behavior, comprising: initializing, by a cloud server, a robot simulation session in response to a request from a user ([0022], disclosing architecture of the online self-driving car test and development system. The system involves four major parts: client simulation environment 101, simulation server 102, login server 103, and database 104. The client simulation environment 101 will be running on the users' machine. The other servers 102, 103 and the database 104 will be run on physical central server or cloud infrastructure. [0031], disclosing when user launches the client 

instantiating, by the cloud server, a virtual environment within the robot simulation session ([0031], disclosing when user launches the client environment, the client device will connect to one of the initialization servers 121. The initialization server 121 is configured to direct users to the right environment. For example, the users will need to select which test environment with structure models they want to test their virtual vehicle on. It will create the new test environment and place them on servers or create new servers in cloud environments); 

instantiating, by the cloud server, a set of robots within the virtual environment, each robot comprising a corresponding set of virtual sensors ([0007-0012], disclosing implementations described herein, an online central simulation environment is proposed, wherein many “vehicle model” with different algorithms and sensors models developed by different developers can conduct their drive test. Example implementations involve a method to test and develop ADAS functionality of a vehicle interactively with other vehicles. Targeted vehicle that subject to test/develop will be abstracted as a detailed vehicle model with sensor model, vehicle dynamics model, control module, and a planning module in a local simulation environment. It will be simulated with other vehicle data populated by the central simulation engine system on a cloud. Other vehicles can also be abstracted as detailed vehicle models in their own local simulation 

establishing, by the cloud server, a communicative connection with one or more clients running on client devices remote from the cloud server ([0030], disclosing communication server 120 is configured to manage communications from the client devices. All routing messages between the clients and other functional servers as well as message encryption are handled by the communication server 120. The example implementations described herein can be implemented on a communications server 120 configured to facilitate communications between a client device and the environment server 122, the experiment server 123 and the database 125. [0037], disclosing communication server 120 is dedicated to facilitating the communications between the client device and the simulation); 

for each of the set of robots, providing, by the cloud server, control of the robot to one of the one or more clients, wherein data representative of the virtual environment available to the client comprises data perceived by the set of virtual sensors corresponding to the robot ([0007-0008], disclosing an online central simulation environment is proposed, wherein many “vehicle model” with different algorithms and sensors models developed by different developers can conduct their drive test. Example implementations involve a method to test and develop ADAS functionality of a vehicle interactively with other vehicles. And targeted vehicle that subject to test/develop will be abstracted as a detailed vehicle model with sensor model, vehicle dynamics model, control module, and a planning module in a local simulation environment. It will be simulated with other vehicle data populated by the central simulation engine system on a cloud. [0010], disclosing utilizing an experiment server to execute a simulation session to simulate the providing virtual sensor data output from the simulation session. [0027], disclosing computing engine 112 will pull user command from frontend GUI 110 and process it. For example, if user moves the vehicle himself/herself, it will calculate the location of the vehicle at the next time step according to user's input. As ADAS functionality is developed and tested interactively with other vehicles, there are multiple vehicles from multiple developers i.e. clients in the virtual environment. Each client controls their respective vehicle and receive perceived sensor data.); 

beginning, by the cloud server, the robot simulation session, wherein inputs for the set of robots are provided to the cloud server by the one or more clients, and wherein the cloud server, in response to receiving inputs for the set of robots, is configured to simulate behavior of the set of robots within the virtual environment based on the received inputs ([0027], disclosing computing engine 112 will pull user command from frontend GUI 110 and process it. For example, if user moves the vehicle himself/herself, it will calculate the location of the vehicle at the next time step according to user's input. [0010], disclosing a method, which involves receiving first model data from a first user to simulate a vehicle. [0011], disclosing receiving first model data from a first user to simulate a vehicle; utilizing an environment server to render a 3D environment based on the first model data; utilizing an experiment server to execute a simulation session to simulate the vehicle on the 3D environment based on the first model data; providing virtual sensor data output from the simulation session; and managing the simulation session in a database to be available to subsequent users submitting second model data to simulate another vehicle); and 

speed, etc.) that the user desires to have fed back to the front end GUI 110), interactions between robots ([0007], disclosing a method to test and develop ADAS functionality of a vehicle interactively with other vehicles. [0043], disclosing facilitate high fidelity tests with interactions with other autonomous driving car developers. As interaction of a vehicle with other vehicles is tested, interaction result also will be captured and provided), and interactions between robots and the virtual environment ([0046], disclosing to determine the interactions between the vehicle and objects in the map. The actual rendering of the 3D environment can be conducted by the environment server 122 to display the 3D model results to the front end GUI 110).

For claim 2, Xiao teaches: The method of claim 1, wherein instantiating the virtual environment comprises generating a simulated physical representation within the virtual environment of one or more of: one or more types of ground, one or more bodies of water, buildings ([0045], disclosing initialization server 121 extracts the necessary data structures (e.g., maps 133, vehicle 131, building or object structures 132, locations 134) to provide to the experiment server 123 for initializing the 3D environment), vehicles, people, plants, roads ([0040], disclosing map data 133 includes information regarding the actual map of the environment that is to be rendered (e.g., object locations in a particular roadway, the particular set of streets to be simulated, etc.)), physical objects, weather conditions, temperature conditions, and atmospheric conditions.

For claim 3, Xiao teaches: The method of claim 1, wherein the virtual environment is instantiated based on one or more virtual environment properties specified by the request to initialize the robot simulation session ([0031], disclosing users will need to select which test environment with structure models they want to test their virtual vehicle on).

For claim 4, Xiao teaches. The method of claim 1, wherein instantiating the set of robots comprises, for each robot, generating a simulated physical representation within the virtual environment of the robot ([0011], disclosing receiving first model data from a first user to simulate a vehicle; utilizing an environment server to render a 3D environment based on the first model data; utilizing an experiment server to execute a simulation session to simulate the vehicle on the 3D environment based on the first model data; providing virtual sensor data output from the simulation session; and managing the simulation session in a database to be available to subsequent users submitting second model data to simulate another vehicle).

For claim 5, Xiao teaches: The method of claim 1, wherein each robot comprises a vehicle configured to be autonomously operated or manually operated by a human operator ([0001], disclosing online self-driving car virtual test and development systems. [0042], disclosing facilitating the generation of sensor data sets continuously for algorithm development, reducing the time and effort needed to validate and develop autonomous functions, facilitate the integration of a new environment and vehicle model on demand, provide ground truth data that is available for labeling; and combines real and simulated data for more robust training and validation).

For claim 6, Xiao teaches: The method of claim 1, wherein each robot comprises one or more of. an automobile, a truck, a tractor, a construction vehicle, a motorcycle, a scooter, a drone, a boat, a submersible vehicle, a robotic vehicle ([0001], disclosing online self-driving car virtual test and development systems. [0011], disclosing receiving first model data from a first user to simulate a vehicle; utilizing an environment server to render a 3D environment based on the first model data; utilizing an experiment server to execute a simulation session to simulate the vehicle on the 3D environment based on the first model data; providing virtual sensor data output from the simulation session; and managing the simulation session in a database to be available to subsequent users submitting second model data to simulate another vehicle. Self driving car is a robotic vehicle), or a robot.

For claim 7, Xiao teaches: The method of claim 1, wherein the set of virtual sensors corresponding to each robot comprise one or more of: one or more cameras or camera arrays, a LIDAR (Abstract, disclosing sensor fusion (e.g., radar, lidar, camera) algorithm development and validation), a GPS receiver, a depth sensor, an IMU, a gyroscope, an accelerometer, a motion detector, a temperature sensor, a pressure sensor, a weight sensor, and a microphone.

For claim 8, Xiao teaches: The method of claim 1, wherein data representative of the virtual environment available to the client is limited to data perceived by the set of virtual sensors corresponding to the robot (Abstract, disclosing sensor data collection for deep learning model training; validation and development of various detection algorithms; sensor fusion (e.g., radar, lidar, camera) algorithm development and validation. [0008], disclosing targeted vehicle that subject to test/develop will be abstracted as a detailed vehicle model with sensor model, vehicle dynamics model. [0010], disclosing execute a simulation session to simulate the vehicle virtual sensor data output from the simulation session. Virtual sensor data output is data perceived by virtual sensors of the vehicle).

For claim 9, Xiao teaches: The method of claim 1, wherein instantiating the virtual environment and the set of robots comprises generating a 3-dimensional graphical representation of the virtual environment and the virtual robots using a graphical processing unit and physics engine ([0010], disclosing receiving first model data from a first user to simulate a vehicle; utilizing an environment server to render a 3D environment based on the first model data; utilizing an experiment server to execute a simulation session to simulate the vehicle on the 3D environment based on the first model data. [0046, disclosing actual rendering of the 3D environment can be conducted by the environment server 122 to display the 3D model results to the front end GUI 110).

For claim 10, Xiao teaches: The method of claim 1, wherein the inputs provided by a client for a corresponding robot comprise configuration inputs, and wherein the cloud server is configured to configure a state of the robot within the virtual environment based on the configuration inputs ([0027], disclosing if user moves the vehicle himself/herself, it will calculate the location of the vehicle at the next time step according to user's input. Location is robot is state of robot).

For claim 11, Xiao teaches: The method of claim 1, wherein the inputs provided by a client for a corresponding robot comprise movement inputs, and wherein the cloud server is configured to move the robot within the virtual environment based on the movement inputs 

For claim 13, Xiao teaches: The method of claim 1, wherein the inputs provided by a client for a corresponding robot comprise operation inputs, and wherein the cloud server is configured to cause the robot to perform an operation based on the operation inputs ([0008], disclosing targeted vehicle that subject to test/develop will be abstracted as a detailed vehicle model with sensor model, vehicle dynamics model, control module, and a planning module in a local simulation environment. It will be simulated with other vehicle data populated by the central simulation engine system on a cloud. Abstract, disclosing an interactive environment for companies and personals to validate and develop autonomous driving systems. [0022] and figure 1, disclosing overall architecture of the online self-driving car test and development system. [0043], disclosing facilitate high fidelity tests with interactions with other autonomous driving car developers; reduction of configuration time and elimination of the need of high performance hardware as the computational load is taken care by remote server; and the structure models are also available for modifications to provide for vehicle to vehicle (V2V) and vehicle to computer (V2C) test. As autonomous driving system of vehicle is tested and validated and every developer can test their respective system, the virtual robot performs operations based on detailed vehicle model that contains autonomous driving system).

For claim 14, Xiao teaches: The method of claim 13, wherein the operation inputs specify one or more of: a movement of an attachment of the robot, an interaction between the robot and the virtual environment, an interaction between the robot and one or more other robots ([0007], disclosing implementations involve a method to test and develop ADAS 

For claim 15, Xiao teaches: The method of claim 1, wherein the inputs provided by a client for a corresponding robot comprise virtual sensor inputs ([0007-0008], disclosing an online central simulation environment is proposed, wherein many “vehicle model” with different algorithms and sensors models developed by different developers can conduct their drive test. And targeted vehicle that subject to test/develop will be abstracted as a detailed vehicle model with sensor model, vehicle dynamics model, control module, and a planning module in a local simulation environment. Sensor model is sensor input), and wherein the cloud server is configured to configure one or more virtual sensors of the robot based on the virtual 

For claim 16, Xiao teaches: The method of claim 1, wherein simulating behavior of the set of robots within the virtual environment comprises receiving information describing behavior of each robot from a client corresponding to the robot ([0010], disclosing a method, which involves receiving first model data from a first user to simulate a vehicle. [0011], disclosing receiving first model data from a first user to simulate a vehicle; utilizing an environment server to render a 3D environment based on the first model data; utilizing an experiment server to execute a simulation session to simulate the vehicle on the 3D environment based on the first model data. And managing the simulation session in a database to be available to subsequent users submitting second model data to simulate another vehicle) and synchronizing the behavior of the set of robots based on the received information ([0007], disclosing a method to test and develop ADAS functionality of a vehicle interactively with other vehicles. [0043], disclosing facilitate high fidelity tests with interactions with other autonomous driving car developers. As vehicle from one developer interacts with vehicle with another developer, change to behavior in one vehicle has to be synchronized with all the vehicles under test).

For claim 17, Xiao teaches: The method of claim 1, wherein the simulated behavior for each robot within the virtual environment is based only on the received inputs ([0007-0012], 

For claim 18, Xiao teaches: The method of claim 1, wherein the received inputs associated with a robot are received from one or both of human operators of a client associated with the robot and an autonomous robot control programs running on the client associated with the robot ([0023], disclosing a standard interface for users to build the vehicle model. [0008], 

For claim 19, Xiao teaches: A cloud server for simulating robot behavior (([0022], disclosing architecture of the online self-driving car test and development system. The system involves four major parts: client simulation environment 101, simulation server 102, login server 103, and database 104. The client simulation environment 101 will be running on the users' machine. The other servers 102, 103 and the database 104 will be run on physical central server or cloud infrastructure), the cloud server comprising at least one processor configured to execute instructions stored on a non-transitory computer-readable storage medium ([0049], disclosing computing environment with an example computer device suitable for use in example implementations, such as the communication server 120, environment server 122, experiment server 123, initialization server 121, model management server 124, and database server 125. Computer device 705 in computing environment 700 can include one or more processing units, cores, or processors 710, memory 715 (e.g., RAM, ROM, and/or the like), internal storage 720 (e.g., magnetic, optical, solid state storage, and/or organic), and/or I/O interface 725, any of which can be coupled on a communication mechanism or bus 730 for communicating information or embedded in the computer device 705) that, when executed, cause the cloud server to perform steps comprising: 


instantiating a set of robots within the virtual environment, each robot comprising a corresponding set of virtual sensors ([0007-0012], disclosing implementations described herein, an online central simulation environment is proposed, wherein many “vehicle model” with different algorithms and sensors models developed by different developers can conduct their drive test. Example implementations involve a method to test and develop ADAS functionality of a vehicle interactively with other vehicles. Targeted vehicle that subject to test/develop will be abstracted as a detailed vehicle model with sensor model, vehicle dynamics model, control module, and a planning module in a local simulation environment. It will be simulated with other vehicle data populated by the central simulation engine system on a cloud. Other vehicles can also be abstracted as detailed vehicle models in their own local simulation environments. All vehicle data will be sent and processed in a central simulation engine and the processed data will be sent back to each local environment); 

establishing, a communicative connection with one or more clients running on client devices remote from the cloud server ([0030], disclosing communication server 120 is configured to manage communications from the client devices. All routing messages between the clients and 

for each of the set of robots, providing control of the robot to one of the one or more clients, wherein data representative of the virtual environment available to the client comprises data perceived by the set of virtual sensors corresponding to the robot ([0007-0008], disclosing an online central simulation environment is proposed, wherein many “vehicle model” with different algorithms and sensors models developed by different developers can conduct their drive test. Example implementations involve a method to test and develop ADAS functionality of a vehicle interactively with other vehicles. And targeted vehicle that subject to test/develop will be abstracted as a detailed vehicle model with sensor model, vehicle dynamics model, control module, and a planning module in a local simulation environment. It will be simulated with other vehicle data populated by the central simulation engine system on a cloud. [0010], disclosing utilizing an experiment server to execute a simulation session to simulate the vehicle on the 3D environment based on the first model data; providing virtual sensor data output from the simulation session. [0027], disclosing computing engine 112 will pull user command from frontend GUI 110 and process it. For example, if user moves the vehicle himself/herself, it will calculate the location of the vehicle at the next time step according to user's input. As ADAS functionality is developed and tested interactively with other vehicles, there are multiple 

beginning the robot simulation session, wherein inputs for the set of robots are provided to the cloud server by the one or more clients, and wherein the cloud server, in response to receiving inputs for the set of robots, is configured to simulate behavior of the set of robots within the virtual environment based on the received inputs ([0027], disclosing computing engine 112 will pull user command from frontend GUI 110 and process it. For example, if user moves the vehicle himself/herself, it will calculate the location of the vehicle at the next time step according to user's input. [0010], disclosing a method, which involves receiving first model data from a first user to simulate a vehicle. [0011], disclosing receiving first model data from a first user to simulate a vehicle; utilizing an environment server to render a 3D environment based on the first model data; utilizing an experiment server to execute a simulation session to simulate the vehicle on the 3D environment based on the first model data; providing virtual sensor data output from the simulation session; and managing the simulation session in a database to be available to subsequent users submitting second model data to simulate another vehicle); and 

capturing, by the cloud server during the robot simulation session, data representative of movement of the robots ([0047], disclosing virtual sensor data can be any type of desired sensor data (e.g., brake response, proximity to objects, speed, etc.) that the user desires to have fed back to the front end GUI 110), interactions between robots ([0007], disclosing a method to test and develop ADAS functionality of a vehicle interactively with other vehicles. [0043], disclosing facilitate high fidelity tests with interactions with other autonomous driving car developers. As interaction of a vehicle with other vehicles is tested, interaction result also will be captured and 

For claim 20, Xiao teaches. A non-transitory computer-readable storage medium storing executable instructions that, when executed by a processor, cause steps to be performed comprising: initializing, by a cloud server, a robot simulation session in response to a request from a user by: 

instantiating, by the cloud server, a virtual environment within the robot simulation session ([0031], disclosing when user launches the client environment, the client device will connect to one of the initialization servers 121. The initialization server 121 is configured to direct users to the right environment. For example, the users will need to select which test environment with structure models they want to test their virtual vehicle on. It will create the new test environment and place them on servers or create new servers in cloud environments); 

instantiating, by the cloud server, a set of robots within the virtual environment, each robot comprising a corresponding set of virtual sensors ([0007-0012], disclosing implementations described herein, an online central simulation environment is proposed, wherein many “vehicle model” with different algorithms and sensors models developed by different developers can conduct their drive test. Example implementations involve a method to test and develop ADAS functionality of a vehicle interactively with other vehicles. Targeted vehicle that subject to test/develop will be abstracted as a detailed vehicle model with sensor model, vehicle dynamics as detailed vehicle models in their own local simulation environments. All vehicle data will be sent and processed in a central simulation engine and the processed data will be sent back to each local environment); 

establishing, by the cloud server, a communicative connection with one or more clients running on client devices remote from the cloud server ([0030], disclosing communication server 120 is configured to manage communications from the client devices. All routing messages between the clients and other functional servers as well as message encryption are handled by the communication server 120. The example implementations described herein can be implemented on a communications server 120 configured to facilitate communications between a client device and the environment server 122, the experiment server 123 and the database 125. [0037], disclosing communication server 120 is dedicated to facilitating the communications between the client device and the simulation); 

for each of the set of robots, providing, by the cloud server, control of the robot to one of the one or more clients, wherein data representative of the virtual environment available to the client comprises data perceived by the set of virtual sensors corresponding to the robot ([0007-0008], disclosing an online central simulation environment is proposed, wherein many “vehicle model” with different algorithms and sensors models developed by different developers can conduct their drive test. Example implementations involve a method to test and develop ADAS functionality of a vehicle interactively with other vehicles. And targeted vehicle that subject to test/develop will be abstracted as a detailed vehicle model with sensor model, vehicle dynamics providing virtual sensor data output from the simulation session. [0027], disclosing computing engine 112 will pull user command from frontend GUI 110 and process it. For example, if user moves the vehicle himself/herself, it will calculate the location of the vehicle at the next time step according to user's input. As ADAS functionality is developed and tested interactively with other vehicles, there are multiple vehicles from multiple developers i.e. clients in the virtual environment. Each client controls their respective vehicle and receive perceived sensor data); 

beginning, by the cloud server, the robot simulation session, wherein inputs for the set of robots are provided to the cloud server by the one or more clients, and wherein the cloud server, in response to receiving inputs for the set of robots, is configured to simulate behavior of the set of robots within the virtual environment based on the received inputs ([0027], disclosing computing engine 112 will pull user command from frontend GUI 110 and process it. For example, if user moves the vehicle himself/herself, it will calculate the location of the vehicle at the next time step according to user's input. [0010], disclosing a method, which involves receiving first model data from a first user to simulate a vehicle. [0011], disclosing receiving first model data from a first user to simulate a vehicle; utilizing an environment server to render a 3D environment based on the first model data; utilizing an experiment server to execute a simulation session to simulate the vehicle on the 3D environment based on the first model data; providing virtual sensor data output from the simulation session; and managing the simulation 

capturing, by the cloud server during the robot simulation session, data representative of movement of the robots ([0047], disclosing virtual sensor data can be any type of desired sensor data (e.g., brake response, proximity to objects, speed, etc.) that the user desires to have fed back to the front end GUI 110), interactions between robots ([0007], disclosing a method to test and develop ADAS functionality of a vehicle interactively with other vehicles. [0043], disclosing facilitate high fidelity tests with interactions with other autonomous driving car developers. As interaction of a vehicle with other vehicles is tested, interaction result also will be captured and provided), and interactions between robots and the virtual environment ([0046], disclosing to determine the interactions between the vehicle and objects in the map. The actual rendering of the 3D environment can be conducted by the environment server 122 to display the 3D model results to the front end GUI 110).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US Publication No. 20200167436) in view of Flynn (20030005439).

For claim 12, Xiao teaches: The method of claim 11, 

Xiao teaches on user input to move the robot ([0027], disclosing if user moves the vehicle himself/herself, it will calculate the location of the vehicle at the next time step according to user's input), however does not specifically teach “wherein the movement inputs specify one or more of: a direction for the robot, a speed for the robot, an acceleration for the robot, and an orientation for the robot”.

Flynn teaches of movement inputs specifying speed and direction in virtual environment (Abstract, disclosing user control input device that controls three dimensional movement in virtual space. Displacement of the button joystick in a first direction translates into directional movement at least about a first axis. [0026], disclosing if a user desires to move at a fixed rate of speed in a particular direction the user will apply pressure to the controller until the rate of 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Xiao to have wherein the movement inputs specify one or more of: a direction for the robot, a speed for the robot, an acceleration for the robot, and an orientation for the robot as taught by Flynn to override movement of robot in simulated session and introduce more scenarios for testing and validation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Konrardy (US Patent No. 10185999) teaches of performing virtual testing autonomous operation of vehicle for plurality of sensor configurations and multiple settings (See columns 30-31).
Zhang (US Publication No. 20190318267) teaches of simulating autonomous driving simulation on the simulation platform to test a software component (e.g., perception and planning control) using the machine learning model and generates simulation results (see [0058-0061]).
Lui (US Publication No. 20190369626) teaches of testing autonomous function of vehicle through simulation (see [0058]).
Jiang (US Publication No.  20190382003) teaches of virtual testing of autonomous vehicles (see [0120]).
Palmer (US Publication No. 20200005662) teaches of testing and training vehicle operators in simulation (See [0092]).
Rovira (US Publication No. 20030005439) teaches of controlling virtual vehicle in virtual space (see [0034]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664